Citation Nr: 0415904	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  98-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for a left knee 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a February 1998 rating decision 
of the Department of Veterans Affairs (VA), regional office 
(RO).

In a September 2000 decision, the Board, inter alia, remanded 
the issues of entitlement to service connection for peptic 
ulcer disease and hemorrhoids and whether new and material 
evidence had been received to reopen a previously denied claim 
for service connection for residuals of left knee injury.  

The Board notes that the claims folder does not contain any 
indication that the veteran was notified of the December 1991 
rating decision that denied his claim for service connection 
for a left knee disability.  Thus, that decision never became 
final, and the claim for service connection for a left knee 
disability must be addressed on the merits rather than as an 
attempt to reopen a previously denied claim.

A January 2004 rating action also granted service connection 
for hemorrhoids and assigned a 10 percent rating; the veteran 
filed a notice of disagreement; and the matter was the subject 
of a supplemental statement of the case.  The matter was not 
appealed and will not be addressed in this decision.  See 
38 C.F.R. § 20.200 (2003) (An appeal consists of a timely 
filed notice of disagreement in writing and after a statement 
of the case has been furnished, a timely filed substantive 
appeal.).  This case had also been developed on the matter of 
service connection for a skin disability.  The January 2004 
rating action granted service connection for skin disability 
and assigned a 10 percent rating, which is a complete grant of 
the benefit sought.   

The issue of entitlement to service connection for a left knee 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection for peptic ulcer disease. 

2.  The veteran does not suffer from peptic ulcer disease 
related to his period of service, nor was any ulcer disease 
present to compensable degree within one year of his 
separation from service.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.3.09 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The veteran was notified in the November 1998 SOC of the 
criteria for service connection.  The veteran has been 
adequately informed as to the type of evidence that would help 
substantiate his claims.  In a November 2003 letter, VA 
informed the veteran of the provisions of the VCAA as well as 
the type of evidence necessary to substantiate his claims for 
service connection, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  Notwithstanding, 
VA's Office of General Counsel recently held that the Court's 
statement in Pelegrini regarding the "fourth element" was 
"obiter dictum and is not binding on VA" and that "section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claims was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claims, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The veteran 
was provided with a VA examination in May 1997.  Extensive VA 
treatment records have been obtained.  The veteran has 
submitted additional argument, but has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was incurred 
in service, or, if pre-existing service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002).  Service incurrence 
of peptic ulcer disease during wartime service may be presumed 
if manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran's service medical records contain no references to 
complaints of or treatment for ulcer disease.  The separation 
examination performed in April 1969 was within normal limits.

In a May 1978 VA outpatient record, the veteran complained of 
rectal bleeding since the day before.  Hemorrhoids were noted.  
An upper gastrointestinal series showed no evidence of filling 
defects or ulceration in the peristalsis of the stomach.  
There was no evidence of disease in the duodenal bulb.  The 
impression was normal upper gastrointestinal series.

A December 1990 treatment record noted gastroesophageal reflux 
disease and deformity of the duodenal bulb probably due to 
chronic ulcer disease.  The veteran was treated with Tagamet.  

In June 1992, the veteran underwent a colonoscopy.  The 
procedure report noted that the veteran had a history of 
peptic ulcer disease with no recent ulcer symptoms.  The 
impression was normal colonoscopy. 

In August 1992, the veteran was evaluated for a history of 
bright red blood per rectum.  An esophagogastroduodenoscopy 
(EGD) showed normal duodenum as well as the remainder of the 
gastric mucosa.  The impression was normal EGD.

An August 1995 VA hospitalization report listed peptic ulcer 
disease as a comorbidity or complication, however it was not 
treated.

A December 1995 gastrointestinal medicine consultation noted 
that the veteran had a long history of dyspepsia and had been 
on Tagamet and antacids for many years.  The veteran now 
reported heartburn four or five times per day, with epigastric 
discomfort, unaffected by food.  The impression was probable 
gastroesophageal reflux disease vs. peptic ulcer 
disease/gastritis secondary to non-steroidal anti-inflammatory 
drugs.  

A VA examination was conducted in May 1997.  The veteran 
reported that he had first started having problems with peptic 
ulcers in 1967 while in basic training.  He indicated that he 
was currently using antacids and Pepcid.  On examination, the 
abdomen was slightly rotund, soft, and non-tender.  No masses 
were noted.  The impression was history of peptic ulcer 
disease; the peptic ulcer is under current treatment and is 
relatively asymptomatic.  An upper gastrointestinal series 
showed no ulcer.  The impression was questionable minimal 
esophagitis most likely secondary to gastroesophageal reflux 
due to transient incompetence of the lower esophageal 
sphincter; minimal antral gastritis and duodenitis.

An EGD conducted in October 2001 was described as normal.  

In reviewing the record, the Board notes that peptic ulcer 
disease was not shown in service or within the first post 
service year.  In fact, there is no objective evidence 
supporting a finding of peptic ulcer disease at any time; 
ulcer disease has at times been suspected or reported by 
history, however, significantly, multiple EGD and upper 
gastrointestinal series examinations have failed to 
demonstrate the presence of an ulcer.  

The veteran has contended that he currently has peptic ulcer 
disease which had its onset during his period of service.  
However, as noted above, his contentions are not supported by 
the objective record, which does not show findings or 
complaints related to an ulcer during service (and in fact 
does not contain objective evidence of an ulcer at any time), 
and the veteran's own statements as to diagnosis or causation 
of a current disability are not competent evidence to support 
a finding on a medical question requiring special experience 
or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for peptic ulcer disease.  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102 (2003).


ORDER

Service connection for peptic ulcer disease is denied.


REMAND

The veteran contends that he has a chronic left knee 
disability that was incurred in or aggravated during his 
period of service.  As noted above, the Board is reviewing 
this issue as an open claim.

The veteran has not been notified of the specific type of 
information necessary for his de novo claim of entitlement to 
service connection for a left knee disability.  Therefore, 
because this case is being remanded for additional 
development, the RO must take this opportunity to cure this 
procedural defect.

The service entrance examination in December 1966 noted normal 
lower extremities examination, and the veteran noted no 
history of knee problems.  The veteran entered active duty on 
July 17, 1967.  The following day, he was seen with left knee 
complaints, and he noted that he had fallen from a moving car 
in March 1967.  He complained of pain under his kneecap on 
attempting to bend the knee back.  The examiner noted no 
effusion or atrophy.  There was voluntary restriction of 
flexion but no structural limitation.  McMurray's sign was 
negative and there was no ligamentous instability.  X-rays 
were negative less small avulsion fragment adjacent to medial 
femoral condyle.  The diagnosis was negative knee examination 
at this time.  The veteran was noted to meet the medical 
fitness standards for induction.  Thereafter, he was seen on 
several occasions for knee complaints and impressions included 
knee strain, possible internal derangement of the left knee, 
and possible meniscal tear.  In January 1968, an X-ray showed 
a one centimeter by three to four millimeter calcification in 
the soft tissues adjacent to the medial epicondyle of the left 
femur, that may represent a previous small avulsion fracture 
or soft tissue calcification.  

Following service, the veteran complained of left knee pain in 
April 1990.  A VA examination in November 1991 noted some 
limitation of motion, with moderate tenderness along the joint 
lines, both medially and laterally.  The diagnosis was 
residuals, left knee injury.  

In December 1992, the veteran reported pain from an old left 
knee injury.  In July 1995, a treatment record noted slight 
laxity of the left knee.  In November 2003, the veteran 
complained of left knee pain and swelling of two days 
duration.  He indicated he had an old injury to the knee from 
Vietnam.  X-rays showed joint effusion.  

The veteran is entitled to a medical nexus opinion pursuant to 
the Secretary's duty to assist where there is competent 
evidence of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(veteran had a current diagnosis of tinnitus and had testified 
that he experienced ringing in his ears in service and has 
experienced such ringing ever since service).  In this case, 
particularly since the Board is reviewing it as an open claim, 
the veteran is entitled to a VA examination to determine the 
nature of any current left knee disability as well as its 
relationship to the inservice findings.  

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
veteran must furnish.

2.  Following the above, the veteran 
should be afforded a VA orthopedic 
examination to identify the etiology of 
any current left knee pathology.  The 
claims folder, and a copy of this REMAND, 
must be made available to the examiner for 
review before the examination.  The 
examiner is requested to review the 
veteran's service medical records and post 
service medical records as summarized 
above, and in conjunction with a clinical 
examination of the veteran, determine 
whether the veteran has a chronic left 
knee disability, and if so, whether it is 
more likely, less likely or as likely as 
not that present disability had its onset 
in service or is otherwise related to his 
period of active duty.  All necessary 
testing should be accomplished, and a 
complete rationale for all opinions 
expressed should be fully explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case.  He should be given 
the opportunity to respond thereto.

Thereafter, if appropriate, the case should be returned to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



